PER CURIAM.
The defendant was convicted of burglary. Two accomplices testified to the defendant’s participation in the burglary. The only question is whether there was sufficient testimony in corroboration of the accomplices’ testimony.
A police officer testified that he discovered the burglars climbing out the window of the burglarized building. He positively identified the defendant as one of the men he observed coming out of the window. The man identified as the defendant successfully fled and eluded the officer; therefore, no arrest was made at that time.
On cross-examination the officer could not state how the defendant was dressed, whether he was clean-shaven or whether he wore glasses. Because of this testimony, the defendant contends that the officer’s identification is not sufficient to produce moral certainty or conviction and, therefore, is not sufficient to corroborate the accomplices’ testimony.
The officer made a positive identification. The officer’s failure on cross-examination to recall the details of the defendant’s appearance affects the weight to be accorded the officer’s testimony. However, the weight to be accorded testimony is a question for the trier of fact.
Affirmed.